Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 14, 2021.
[M.P.E.P. ¶8.06]

This application is in condition for allowance except for the presence of claims 1-18 directed to invention(s) non-elected without traverse.  Accordingly, claims 1-18 have been cancelled. [M.P.E.P. §821.02; MPEP FORM ¶8.07].

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 1-18.

Claims 19-25 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The present invention pertains a method.  The prior arts, however, do not teach that the method comprises the combination features of writing a first set of logic states to a subset of memory cells within a memory array before a deactivation of the memory array, writing a second set of logic states to the subset of memory cells after a reactivation of the memory array, reading the subset of memory cells to obtain a third set of logic states that are based at least in part on writing the second set of logic states, determining a first quantity of errors for the subset of memory cells based at least in part on comparing the third set of logic states to the first set of logic states, and performing a recovery operation on the memory arrays when the first quantity of errors satisfies a threshold.  Hence, the prior arts of record do not anticipate nor render obvious the claimed inventions.  Thus, claims 19-25 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831.  The examiner can normally be reached on Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE T. TU/Primary Examiner, Art Unit 2111